Citation Nr: 1639758	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a headache disorder claimed as an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a dental disorder for compensation purposes.

4.  Entitlement to service connection for a disorder manifested by numbness on the left side of the tongue.

5.  Entitlement to service connection for a disorder manifested by abdominal pain claimed as an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder claimed as an undiagnosed illness.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for bilateral ankle disorder claimed as an undiagnosed illness.

9.  Entitlement to service connection for a disorder manifested by joint pain, to include pain in the shoulders, claimed as an undiagnosed illness.

10.  Entitlement to service connection for a low back disorder claimed as an undiagnosed illness.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985, and from April 1986 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issues of entitlement to service connection for headaches and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has reported difficulty sleeping, but has not been diagnosed with a specific sleep disorder; and he is service connected for an anxiety disorder for which impairment of sleeping is contemplated by the rating schedule as a symptom.

2.  The Veteran has not been diagnosed with lock jaw, and his only diagnosed disorder that is dentally related is bruxism.

3.  The Veteran experiences numbness on the left side of his tongue which is a result of the jaw surgery that he underwent in service.

4.  The Veteran does not have a current abdominal disability, and he did not manifest an abdominal disability during the pendency of the appeal.

5.  The Veteran's skin disorder neither began during nor was otherwise caused by his military service.

6.  The Veteran's bilateral ankle disorder neither began during nor was otherwise caused by his military service.

7.  The Veteran's shoulder disorder neither began during nor was otherwise caused by his military service.

8.  The Veteran's low back disorder neither began during nor was otherwise caused by his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for treatment purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a disorder characterized by numbness on the left side of the tongue have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  

4.  The criteria for service connection for abdominal pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

7.  The criteria for service connection for a shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

8.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board notes that this matter was previously remanded by the Board in April 2015 in order to obtain any outstanding VA treatment records to include Orlando VA Medical Center from April 2009 to June 2010 and all records from the Memphis VA Medical Center and the Memphis (South) VA community-based outpatient clinic from June 2010 to January 2012 and from February 2013 to present.  Additional VA treatment records have been associated with the record in substantial compliance with the Board's remand instructions.  

The matter was also remanded in April 2015 in order request that the Veteran provide any outstanding private treatment records.  VA sent a letter in July 2015 requesting that the record submit any outstanding treatment records in substantial compliance with the Board's remand instructions.  However, no additional records were identified by the Veteran.  

Finally, the matter was remanded in order to provide the Veteran with additional VA examinations, and subsequent examinations were provided in substantial compliance with the Board's remand instructions.  The Board finds these examinations to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

Gulf War

In his written statements, the Veteran raised the issue of Gulf War syndrome.  Pertinent laws and regulations make special provisions for a Persian Gulf Veteran who exhibits objective indications of an undiagnosed illness or certain medically-unexplained chronic multi-symptom illnesses, including fibromyalgia and gastrointestinal signs or symptoms.  See 38 U.S.C.A. § 1117, 1118 (West 2014); 
38 C.F.R. §§ 3.317  (2014).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, as this Veteran has demonstrated.  38 C.F.R. § 3.317(d).  

The Board notes, as described in greater detail below, that the Veteran has been diagnosed with paralysis of the left side of the tongue, dermatitis, an ankle ligament sprain, a shoulder strain, and a lumbosacral strain.  Therefore, the claims for service connection for symptoms consistent with those disabilities have a diagnosis, and they are therefore not undiagnosed illnesses or medically unexplained multisymptom illnesses.  Accordingly, these claims do not fit under Gulf War presumptive guidelines.

The Board also notes, as described in greater detail below, that, in order to avoid pyramiding, the Board only addressed non-psychiatric causes of a sleep disorder, because the Veteran had already been granted service connection for a psychiatric disorder for which the schedular rating criteria contemplate sleep impairment; which necessarily took his psychiatric symptoms into consideration.  

The Board also notes that the Veteran's diagnosis of bruxism is not a dental disorder for VA purposes.  Once again, the fact that a diagnosis does not provide an adequate basis for a disability rating does not change the fact that there is a diagnosis that is not chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome or a medically unexplained multisymptom illness, and, therefore, the Veteran's bruxism does not give rise to a claim for Gulf War Syndrome.

The Board notes that the Veteran has not received a diagnosis for his claimed abdominal pain.  Nevertheless, the Veteran has indicated in his written statements that his abdominal pain began after he was performing sit ups rather than due to service in the Persian Gulf War.  Furthermore, the Veteran's service treatment records indicate that he sought treatment for abdominal pain which he experienced while performing sit ups in May 1989 well before the Persian Gulf War.  Therefore, Gulf War Syndrome does not provide an adequate basis for this service connection claim.

Sleep Disorder

At issue is whether the Veteran is entitled to a sleep disorder.  As noted, the Veteran has been granted service connection for an unspecified anxiety disorder, and that, consequently, any psychiatric symptoms that result in trouble sleeping are evaluated under this separate compensable rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus in order to avoid evaluating the Veteran twice for the same disability symptoms, also known as pyramiding, the Board will only consider separately diagnosed sleep disorders, and will not consider any symptomatic sleep impairment that is attributable to his service connected anxiety disorder.  38 C.F.R. § 4.14.  The Veteran is not entitled to service connection for a sleep disorder, because he has not been diagnosed with a non-psychiatric sleep disorder.

The Veteran's service treatment records are silent for reports of or treatment for sleep disorders.  Medical examinations provided in March 1986, December 1991, March 1993, and April 1997 indicated that the Veteran's sinuses, lungs, and chest were evaluated as normal.  In medical histories provided in March 1986 and in April 1997, the Veteran denied having or ever having had asthma or shortness of breath.

In a March 2011 statement, the Veteran indicated that he manifested night sweats, and that he could not sleep at night.

In an August 2011 statement, the Veteran's brother reported that the Veteran had trouble sleeping at night.

In an August 2011 statement the Veteran reported that he experiences sleepless nights and cold sweats, and that he, on average, only gets four hours of sleep per night.

The Board remanded the Veteran's claim in April 2015 in part to obtain a medical opinion of record regarding the Veteran's sleeping impairment.  In March 2016, the Veteran underwent a VA examination at which he was noted to be a credible witness.  The examiner noted that the active duty and presumptive period medical records were negative for complaints, diagnosis, treatment, injury and/or an event related to the Veteran's claimed sleep disorder, to include night sweats.  A VA psychiatric examination in February 2016 noted that the Veteran's service connected anxiety disorder caused symptoms which included difficulty sleeping.  As such, the examiner did not believe that the Veteran had any undiagnosed sleeping illness as a result of his service in the Persian Gulf region.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a sleep disorder.  Multiple military examinations evaluated the Veteran's sinuses, lungs, and chest as normal.  The Veteran denied having or ever having had asthma or shortness of breath in two medical histories provided in-service.  Finally, the Veteran has not been diagnosed with a non-psychiatric sleep disorder.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a currently diagnosed sleep disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  Therefore, service connection for a sleep disorder is denied.

Dental Disorder & Tongue Paralysis

At issue is whether the Veteran is entitled to service connection for either a dental disorder or a disorder manifested by numbness on the left side of the tongue. The weight of the evidence indicates that the Veteran underwent jaw surgery while in service, which resulted in numbness of his left tongue, but the Veteran does not otherwise have a current dental disability for which service connection may be granted.

The Veteran's service treatment records indicate that he sought treatment for sore gums in December 1986, and that he sought treatment in May 1996 for a swollen jaw.  Additionally, service treatment record indicates that the Veteran underwent jaw surgery in May 1996, and that he manifested paresthesia immediately after surgery.  As previously noted medical examinations provided in March 1986, December 1991, March 1993, and April 1997 indicated that the Veteran's head was evaluated as normal.  In medical histories provided in March 1986 and in April 1997, the Veteran denied having or ever having had swollen or painful joints.  The Veteran also denied having or ever having had severe tooth or gum trouble in both medical histories.

A June 2010 VA treatment record indicates that the Veteran underwent corrective surgery for an overbite.

In an August 2011 written statement, the Veteran reported that he underwent dental surgery in-service that resulted in lock jaw and numbness in his tongue.

The Veteran underwent a VA examination in January 2016.  The examiner diagnosed the Veteran with bruxism with mild attrition and residual post-surgical paresthesia of the left tongue and gingiva.  The examiner opined that the paresthesia was most likely a complication from the jaw surgery that the Veteran underwent in 1996, because the paresthesia began immediately after surgery and failed to resolve after a reasonable period of time.

VA also provided an independent medical opinion in March 2016.  The independent opinion indicates that it is at least as likely as not that the Veteran's bruxism with mild attrition is consistent with the clinical outcome of the Veteran's jaw surgery, because an overbite, the condition the surgery was meant to correct, results from a change in the alignment of teeth and the way the upper and lower teeth fit together.  The opinion also indicates it is less likely than not that the symptoms that the Veteran described as lock jaw are related to a period of service, because lock jaw is a non-medical term describing sustained spasm of the jaw muscles that holds the mouth shut or severely limits the ability to open the mouth.  Finally, the opinion indicated that it was at least as likely as not that the Veteran's paresthesia is at least as likely as not were related to the Veteran's in-service jaw surgery, because paresthesia is a known consequence of orthognathic surgery; and service treatment records indicate that the Veteran manifested paresthesia immediately after surgery.

The weight of the evidence indicates that the Veteran is entitled to service connection for a disorder manifested by numbness on the left side of the tongue.  The Veteran has a current diagnosis of residual post-surgical paresthesia of the left tongue and gingiva.  See January 2016 VA Examination.  The Veteran's service treatment records indicate that the Veteran underwent jaw surgery.  Finally, a January 2016 VA examination and a March 2016 independent medical opinion indicated that a medical nexus exists between the Veteran's current diagnosis and an in-service incurrent.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a disorder manifested by numbness on the left side of the tongue is granted.

Under VA regulations only the dental conditions listed at 38 C.F.R. § 4.150  may be service connected for compensation purposes.  All other dental conditions, including bruxism, may be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b).

Compensation is available for loss of teeth if such is due to loss of substance of the body of maxilla or mandible, but only if such bone loss is due to trauma or disease such as osteomyelitis, and, not to the loss of the alveolar process as a result of periodontal disease, as such a loss is not considered disabling.  38 C.F.R. § 4.150, Note.

The weight of the evidence indicates that the Veteran is not entitled to service connection for lock jaw, because he has not been diagnosed with lock jaw.  After being examined by a VA examiner in January 2016, the Veteran was not diagnosed with lock jaw.  A March 2016 independent medical opinion indicated that lock jaw is characterized by spasms that either hold the jaw shut or severely limit the ability to open the jaw.  The Veteran is competent to report his symptoms, but - as he has no demonstrated medical training -  he is not competent to provide diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus the Veteran is competent to describe whether or not he is having trouble opening his jaw, but he is not competent to diagnose it a lock jaw or any other diagnosis.  The Veteran has reported in his lay statements that he has lock jaw.  Nevertheless, this is a diagnosis rather than a report of symptomology.  Therefore, the Board must root its findings in the medical record, and the Board cannot afford this report much weight.  Furthermore, the Veteran has not reported being unable to open his jaw or having difficulty opening his jaw during the pendency of the appeal.  Therefore, the weight of the evidence indicates that the Veteran does not have a current diagnosis of lock jaw.

The Board notes that the Veteran has been diagnosed with bruxism; also known as grinding his teeth.  Nevertheless, the weight of the evidence of record does not indicate that the Veteran's bruxism has caused a dental disorder such as loss of teeth due to loss of substance of the body of the maxilla or mandible.  Therefore, although the Veteran has been diagnosed with bruxism it has not caused a diagnosable dental disorder during the period on appeal.

To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of a dental disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  Therefore, service connection for a dental disability is denied.

Abdominal Pain

At issue is whether the Veteran is entitled to service connection for abdominal pain.  The Veteran is not entitled to service connection, because the weight of the evidence indicates that he does not have a current abdominal disability, and he does not have a medically unexplained multisymptom illness manifested by abdominal pain.

Service treatment records indicate that the Veteran experienced an abdominal abscess in April 1989, and abdominal pain in Mary 1989.  A May 1989 treatment record indicates that he had a hernia for two weeks, and that it troubled him while lifting or performing sit-ups.  A medical examination in December 1991 indicated that the Veteran's abdomen was evaluated as normal and was explicitly negative for the presence of a hernia.  Furthermore, medical examinations provided in March 1993, and April 1997 indicated that the Veteran's abdomen was evaluated as normal.

In a March 2011 statement, the Veteran indicated that he experienced abdominal pain of an unknown etiology while in service.  The Veteran also speculated that his abdominal pain may have been caused by all the sit-ups he performed during military service, because, according to him, the pain only manifested when he would sit up quickly. 

The Veteran underwent a VA examination in November 2015.  The Veteran reported that he first began to manifest abdominal pain in-service while doing sit-ups.  The examiner noted that the Veteran was diagnosed with a visceral hernia in May 1989.  The examiner opined that the Veteran had an abdominal hernia in service, and that this condition is at least as likely as not related to a period of service.  Nevertheless, the examiner made clear that there were no current signs or symptoms of an inguinal hernia, and that no abdominal hernia was present at the time of the examination; although noting the Veteran's report that his symptoms come and go.

The Veteran was provided an independent medical opinion in March 2016.  The opinion indicates that the abdominal abscess and abdominal pain were less likely than not related to a period of service, because they were due to transitory infections that were treated and resolved in service.  The opinion also indicated that it was less likely than not that the Veteran had a hernia in service due to the lack of medically-based, clinical evidence to support or demonstrate a rupture of the abdominal wall with protrusion of abdominal fat or small bowel.

The weight of the evidence indicates that the Veteran is not entitled to service connection for abdominal pain.  First, the Board notes that pain is not a disability for VA purposes without a separate diagnosed disability.  The Board also notes that a VA examination indicates that the Veteran had a hernia in service, and this determination is  supported by his service treatment records.  Nevertheless, a VA examiner and an independent physician both agreed that the Veteran does not currently have a hernia.  The Veteran's service treatment records contained additional diagnoses, but the independent medical opinion indicates that these diagnoses were transitory in nature, and service connection is only awarded when a chronic disability is shown.  Furthermore, the Veteran's service separation examination evaluated his abdomen as normal.  Finally, the Board notes that the Veteran has not been diagnosed with any other current abdominal disability.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  As such, entitlement to service connection for abdominal pain is denied.

Skin Disorder

At issue is whether the Veteran is entitled to service connection for a skin disorder.  The Veteran is not entitled to service connection, because the weight of the evidence indicates that his current skin disorder neither began during nor was otherwise caused by his military service.

The Veteran's service treatment records indicate that the Veteran sought treatment for rashes in October 1992, September 1996, and September 1998.  Medical examinations provided in March 1986, December 1991, March 1993, and April 1997 indicated that the Veteran's skin was evaluated as normal.

In a March 2011 statement, the Veteran indicated that he manifested skin rashes on his face and chest after his tour in the Gulf War, which he reported treating with cortisone.

In an August 2011 written statement, the Veteran reported that he experienced sudden breakouts on his arms and chest that were either caused by his experience in the Gulf War or his experience in the 160th Special Operations Aviation Regiment.

The Veteran underwent a VA examination in November 2015.  He reported that continued to experience breakouts on his face and chest that he treats with cortisone cream.  The examiner diagnosed the Veteran with non-specific dermatitis.  The examiner opined that the Veteran's skin rash was not related to a period of service, because his service treatment records do not document medical evaluation, management, or treatment for a skin rash. 

The Veteran was provided with an independent medical opinion in March 2016.  The private opinion indicated that it was less likely than not that the Veteran's skin disorder was related to a period of service, because the Veteran's service treatment records were silent for complaints, treatments, events, or injuries related to skin conditions.  Furthermore, the opinion notes that the VA examiner's diagnosis was based on the Veteran's subjective reports rather than objective medical evidence.  Of note, the Veteran stated at the examination that the condition had been coming and going for years, but he could not remember if it began during his military service.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a skin disorder.  The Board acknowledges that the Veteran is competent to report manifesting a skin rash, and that, based on his lay reports, a VA examiner diagnosed the Veteran with a skin disorder.  The Board also acknowledges that the Veteran's service treatment records memorialize treatment for a skin rash.  Nevertheless, the Veteran's skin was evaluated as normal in March 1986, December 1991, March 1993, and April 1997.  Additionally, neither the November 2015 VA examination nor the March 2016 independent medical opinion found that a medical nexus existed between a current diagnosis and an in-service incurrence.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a skin disorder is denied.

Bilateral Ankle Disorder

At issue is whether the Veteran is entitled to service connection for an ankle disorder.  The weight of the evidence indicates that the Veteran's current bilateral ankle disorder neither began during nor was otherwise caused by his military service.

Service treatment records are silent for reports of an ankle disorder.  Medical examinations provided in March 1986, December 1991, March 1993, and April 1997 indicated that the Veteran's lower extremities were evaluated as normal.  The Veteran's feet were sometimes evaluated as abnormal in the examinations, but the notes sections of the examinations indicate that this was due to a diagnosis of pes planus rather than an ankle disorder.  In medical histories provided in March 1986 and in April 1997, the Veteran denied having or ever having had swollen or painful joints or arthritis.

In a March 2011 statement, the Veteran indicated that he had joint injuries that had gotten worse overtime, which he believed was a result of his experience in the airborne.

In an August 2011 written statement, the Veteran reported that he experienced ankles that were either caused by his experience in the Gulf War or his experience in the 160th Special Operations Aviation Regiment.  The Veteran also reported that as a result he cannot stand or run for long periods of time.

The Veteran underwent a VA examination in November 2015.  The Veteran reported ankle pain which he stated began during active duty.  The Veteran denied a known injury or trauma, but he claimed it began with parachute jumping.  The examiner diagnosed the Veteran with a bilateral lateral collateral ligament sprain.  The examiner opined that the Veteran's bilateral ankle disorder was less likely than not related to a period of service.

The Veteran was provided with an independent medical opinion in March 2016.  The opinion indicated that the bilateral ankle condition was less likely related to a period of service, because the Veteran's service treatment records were silent for complaints, treatment, event, or injury related to bilateral ankle conditions.  The opinion also indicated that pertinent medical literature was silent for objective, medically-based clinical evidence to support asymptomatic clinical findings related to lateral collateral ligament sprains occurring over 18 years following separation from service or uneventful parachute jump practice.

Therefore, the weight of the evidence indicates the Veteran is not entitled service connection for a bilateral ankle disorder.  The Veteran has been diagnosed with a bilateral ankle disorder.  Nevertheless, the Veteran's service treatment records are silent for reports of an ankle disorder.  The Veteran's lower extremities were evaluated as normal in March 1986, December 1991, March 1993, and April 1997.  The Board acknowledges that the Veteran's feet were evaluated as abnormal, but this was due to a diagnosis of pes planus, and the medical evidence of record does not indicate, nor does the Veteran claim, that any claimed ankle disorder is related to a diagnosis of pes planus.  Furthermore, multiple physicians have either examined the Veteran or reviewed the medical evidence of record, and they have not indicated that a medical nexus exists between the Veteran's current bilateral ankle disorder or an in-service incurrence.  Additionally, the Veteran denied having or ever having had swollen or painful joints in-service in medical histories provided in March 1986 and April 1997.  Finally, the Veteran was not diagnosed with a bilateral ankle disorder within one year of separation of service.

The weight of the probative evidence of record indicates that there is no nexus between the Veteran's current bilateral ankle disorder and an in-service incurrence, and he was not diagnosed with a bilateral ankle disorder within one year of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a bilateral ankle disorder is denied.


Shoulder Disorder

At issue is whether the Veteran is entitled to service connection for a shoulder disorder.  The weight of the evidence indicates that the Veteran's current shoulder disorder is not related to an in-service incurrence.

Medical examinations provided in March 1986, December 1991, March 1993, and April 1997 indicated that the Veteran's upper extremities were evaluated as normal.

As previously noted in a March 2011 statement, the Veteran indicated that he manifested joint injuries that had gotten worse overtime, which he believed were a result of his experience in the airborne.

VA treatment records, from June 2010 to February 2015, indicate that the Veteran reported shoulder pain.

In an August 2011 written statement, the Veteran reported that he experienced joint pain in both shoulders that were either caused by his experience in the Gulf War or his experience in the 160th Special Operations Aviation Regiment.

VA treatment records from April 2012 indicate that the Veteran reported experiencing pain in his left shoulder for less than three months.  The medical provider theorized that the Veteran's pain may have been caused by sleeping on his side.

A February 2015 VA treatment record indicates that the Veteran normal range of motion in his shoulder.

The Veteran underwent a VA examination in November 2015.  The examiner diagnosed the Veteran with a bilateral shoulder strain.  The examiner opined that the Veteran's shoulder disorder was less likely than not related to a period of service.

The Veteran was provided an independent medical opinion in March 2016.  The opinion indicated that the Veteran's shoulder disorder was less likely than not related to a period of service, because the Veteran's service treatment records were silent for symptoms of or treatment for a shoulder disability.  The opinion also indicated that, according to pertinent medical literature, the Veteran's objective pathology was consistent with the normal aging process.

The weight of the evidence indicates that the Veteran's shoulder disorder is not related to a period of service.  The Board acknowledges that the Veteran has been diagnosed with a shoulder disorder.  Nevertheless, the Veteran's treatment records and in-service medical examinations are either silent for reports of shoulder pain or indicated the upper extremities were normal.  Both a VA examiner and an independent physician were unable to find a medical nexus between the Veteran's current shoulder disability and a period of service.  Furthermore, the independent medical opinion indicated that the Veteran's shoulder disorder was consistent with a the normal process of aging.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, the Veteran was not diagnosed with a shoulder disorder within one year of separation of service.

The weight of the probative evidence of record indicates that there is no nexus between the Veteran's current shoulder disorder and an in-service incurrence, and he was not diagnosed with a shoulder disorder within one year of separation of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a shoulder disorder is denied.

Low Back

At issue is whether the Veteran is entitled to service connection for a low back disorder.  The Veteran is not entitled to a service connection, because his back disorder is not related to an in-service incurrence; and he did not manifest a back disorder within one year of separation of service.

The Veteran's service treatment records are silent for reports of back pain in-service.  An April 1994 X-ray indicates that the Veteran's spine was evaluated as normal.  Medical examinations provided in March 1986, December 1991, March 1993, and April 1997 indicated that the Veteran's spine was evaluated as normal.  In medical histories provided in March 1986 and in April 1997, the Veteran denied having or ever having had recurrent back pain.

The Veteran reported experiencing lower back pain in a June 2010 VA treatment record.

A March 2011 statement, the Veteran indicated that he manifested back injuries that had gotten worse overtime that he believed was a result of his experience in the airborne.

In an August 2011 written statement, the Veteran reported that he experienced back pain that was either caused by his experience in the Gulf War or his experience in the 160th Special Operations Aviation Regiment.

In a March 2012 VA treatment record the Veteran denied experiencing back pain.

The Veteran underwent a VA examination in November 2015.  The Veteran reported that he experienced back pain in service, but he denied having sought treatment for it.  The Veteran indicated that he currently experienced low back pain daily, and that he has to stand up slowly from a sitting position.  The examiner diagnosed the Veteran with a lumbosacral strain.  The examiner opined that the Veteran's back disability is less likely than not related to a period of service, because there is no documentation of a back injury in the his service treatment records.

The Veteran was provided an independent medical opinion in March 2016.  The opinion indicated that the Veteran's claimed back condition was less likely than not related to a period of service, because, pertinent medical literature indicated that, the Veteran's back condition was consistent with the normal aging process.  

The weight of the evidence indicates that the Veteran is not entitled to a low back disorder.  The Veteran's treatment records are silent for reports of back pain, and an April 1994 in-service X-ray indicated that his spine was normal.  In-service examinations consistently evaluated the Veteran's spine as normal, and, in in-service medical histories, the Veteran denied having or ever having had recurrent back pain.  The Veteran's earliest reports of back pain are memorialized in June 2010; yet, several years later in a March 2012 VA treatment record, he denied recurrent back pain.  Both a VA examination and an independent medical opinion indicated that the Veteran's back disorder was unrelated to a period of service.  Finally, a March 2016 independent medical opinion found that the Veteran's back condition was a result of normal aging. The Board finds this opinion probative and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.  Finally, the Veteran was not diagnosed with a low back disorder within one year of separation of service.

The weight of the probative evidence of record indicates that there is no nexus between the Veteran's current low back disorder and an in-service incurrence, and he was not diagnosed with a low back disorder within one year of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a low back disorder is denied.


ORDER

Service connection for a sleep disorder is denied.

Service connection for a disability characterized by numbness of the left side of the tongue is granted.

Service connection for a dental disorder for compensation purposes is denied.
Service connection for an abdominal pain is denied.

Service connection for a skin disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a shoulder disorder is denied.

Service connection for a low back disorder is denied.

REMAND

Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  The Veteran's service treatment records contain elevated blood pressure measurements, including 136/84 in May 1989, 130/84 in March 1990, 142/72 in August 1991, 134/90 in October 1992, and a medical examination provided in April 1997 indicated that the Veteran's blood pressure was 130/86.  The Veteran reported at a November 2015 VA examination that he was diagnosed with hypertension in the 1990s, and a June 2010 VA treatment record memorializes the Veteran's contention that he had experienced hypertension for the previous 10 years (since approximately June 2000).  The Veteran was provided with a VA examination in November 2015, but the examination did not discuss the significance, if any, of the Veteran's elevated blood pressure measurements in-service.  Accordingly, this matter must be remanded in order to provide the Veteran with a new VA examination.

Headaches

The Veteran was provided a March 2016 independent medical opinion that indicated that current cardiovascular and internal medicine literature agree that headaches are common side effects of uncontrolled hypertension, because of the vascular changes in the cerebrum secondary to failure of the autoregulation of blood flow.  Additionally, at a November 2015 VA examination, the Veteran reported experiencing headaches when he was hospitalized for high blood pressure.  Therefore, the Veteran's claim for service connection for headaches is considered to be inextricably intertwined with the Veteran claim for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner to assess the etiology of his hypertension.  

The examiner should to determine the significance if any of the following elevated blood pressure measurements in determining the nature and etiology of the Veteran's claim for service connection for hypertension: 136/84 in May 1989, 130/84 in March 1990, 142/72 in August 1991, 134/90 in October 1992,  and 130/86 in April 1997. 
 
After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.  Why or why not?

If the examiner concludes that the Veteran's hypertension either began during or was otherwise caused by his military service, the examiner should opine as to whether: i) it is at least as likely as not (50 percent or greater) that the Veteran's headache disorder was caused by his hypertension; and ii) it is at least as likely as not (50 percent or greater) that the Veteran's headache disorder was aggravated (permanently increased beyond the natural progression of the disability) by his hypertension.  Why or why not? 

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


